THE THIRTEENTH COURT OF APPEALS

                                     13-20-00285-CV


                                      Byron Walker
                                            v.
                            Gloria Walker a/k/a Mickey Walker


                                   On Appeal from the
                     County Court at Law No. 1 of Ellis County, Texas
                            Trial Court Cause No. 18-C-3701


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

June 2, 2022